Kupferman, J. P., dissents in a memorandum as follows:
I dissent and would affirm. The majority opinion fairly sets forth the facts and the situation. However, it ignores an important aspect of the agreement of September 30, 1977, pursuant to which Arista agreed "to indemnify RCA and hold RCA harmless against any and all losses, damages, and/or expenses (including reasonable attorneys’ fees) arising out of or connected with any breach by Arista of this agreement to assume such obligation(s).” There is no contention that Arista was not in a position to stand behind this indemnification arrangement. Accordingly, RCA was fully protected when Arista sought to offset its claim against GET. RCA acted as a volunteer in making the payment to GET and now seeks to be made whole for its own indulgence. However, there is an issue of fact as to the good faith action of Arista with respect to the setoff, which would need to be explored. Therefore, summary judgment cannot be granted to the defendant. As to counsel fees, they are sought by the plaintiff based on the above-quoted provision of the letter agreement of September 30, 1977. That provision seemingly does not apply to the situation here presented, but it could apply in the event that RCA establishes that Arista was not proceeding in good faith. This, too, requires a factual determination, and there should not at this time be an assessment. Settle order.